This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Thomas Frye.
The court coming now to consider its order of November 9, 1994, suspending respondent, Thomas Frye, Attorney Registration No. 0033909, last known ad*1210dress in Euclid, Ohio, from the practice of law in Ohio for six months pursuant to Gov.Bar R. V(6)(B)(3), with reinstatement conditioned on respondent’s making restitution under the agreement with Adkins, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Thomas Frye be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Cleveland Bar Assn. v. Frye (1994), 70 Ohio St.3d 638, 640 N.E.2d 808.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.